DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites the first and second arm include an interior and exterior surface and further in claim recites the exterior surface, but fails to clarify which exterior surface Applicant is referring too, the first arm’s or second arm’s exterior surface.
Claims 12 recites each of the plurality of spaced prongs  include an interior and exterior surface and further in claim recites the exterior surface, but fails to clarify which exterior surface of the plurality of space prongs Applicant is referring too.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (U.S. Patent No. 6,142,509).
As for Claim 1., White discloses a retention assembly, comprising: 
a polymeric pane (30)l; and 
a combined snap assembly (200) and fastener boss (boss defined by 208) formed in the polymeric panel (see Fig. 1).
2. The retention assembly as recited in claim 1, wherein the combined snap assembly and fastener boss is a molded-in feature of the polymeric panel (see Fig. 1 , the process of molding is considered product by process).
3. The retention assembly as recited in claim 1, wherein the combined snap assembly and fastener boss protrudes outwardly from an exterior surface of the polymeric panel (see Fig. 1) and includes both a snap assembly (200) and a fastener boss (boss defined by 208). 
4. The retention assembly as recited in claim 3, wherein the snap assembly includes a first arm (202), a second arm (202), and an open ended slot (space separating the walls 202 and slot between tabs 208) separating the first and second arms.
5. The retention assembly as recited in claim 4, wherein the first arm and the second arm cooperate to establish a two-way locator configured for locating a separate structure relative to the polymeric panel (see Fig. 1).
6. The retention assembly as recited in claim 4, wherein each of the first arm and the second arm include an interior surface and an exterior surface (interior and exterior surface of 202), and further wherein the exterior surface includes a first sloped wall, a second sloped wall extending at a transverse angle relative to the first sloped wall, and a lip disposed between the first sloped wall and the second sloped wall (see Fig. 3).
7. The retention assembly as recited in claim 4, wherein the fastener boss includes a bore (212) that bisects the open ended slot near a midpoint of the snap assembly (see Fig. 3).
8. The retention assembly as recited in claim 7, wherein the bore is established by a first scallop (208) formed in the first arm, a second scallop (208) formed in the second arm, and the slot (slot between 208).
9. The retention assembly as recited in claim 3, wherein the snap assembly includes a plurality of spaced apart prongs (two prongs defined on each tab 208) that are arranged circumferentially relative to one another to establish a locating pin that protrudes from the exterior surface (see Fig. 1).
10. The retention assembly as recited in claim 9, wherein the fastener boss includes a bore (212) that bisects the locating pin (see Fig. 1).
11. The retention assembly as recited in claim 9, wherein the locating pin is a four-way locator configured for locating a separate structure relative to the polymeric panel (Applicant fails to positively recite the locator pin in claim 9 and therefore will not be given any patentable weight).
12. The retention assembly as recited in claim 9, wherein each of the plurality of spaced apart prongs includes an interior surface and an exterior surface (interior and exterior surfaces of prongs defined by 208), and further wherein the exterior surface includes a first sloped wall, a second sloped wall, and a lip disposed between the first sloped wall and the second sloped wall (see Fig. 3).
13. The retention assembly as recited in claim 1, wherein the retention assembly includes a top hat (206 or 208, or top plate of 50) formed on a separate structure that is attachable to the polymeric panel via the combined snap assembly and fastener boss (see Fig. 1).
14. The retention assembly as recited in claim 1, comprising a mechanical fastener (72) received within a bore of a fastener boss of the combined snap assembly and fastener boss (see Fig. 1).
15. The retention assembly as recited in claim 1, wherein the snap assembly of the combined snap assembly and fastener boss is received through an elongated slot or a circular hole (hole of 50) formed in a separate structure (50) that is attachable to the polymeric panel.
16. A vehicle assembly, comprising:
a first pane (22)l;
a separate structure (50) connectable to the first panel;
a retention assembly (200 and 72) configured to locate and connect the separate structure to the first panel,
wherein the retention assembly includes a combined snap assembly (200) and fastener boss (boss defined by 208) formed in the first panel.
17. The vehicle assembly as recited in claim 16, wherein the first panel is a polymeric panel (20 is made of plastic, see Col. 2 lines 20-53) and the separate structure is a polymeric or metallic structure (50 is made of plastic, see Col. 2 lines 20-53).
18. The vehicle assembly as recited in claim 16, wherein the first panel and the combined snap assembly and fastener boss establish a unitary, integrally formed polymeric structure (see Fig. 3).
19. The vehicle assembly as recited in claim 16, wherein the retention assembly includes a mechanical fastener (72) received within a bore (212) of a fastener boss of the combined snap assembly and fastener boss.
20. The vehicle assembly as recited in claim 16, wherein the retention assembly includes a top hat (208, or 206, or top plate of 50) formed on the separate structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677